             Case 21-32156 Document 195 Filed in TXSB on 09/03/21 Page 1 of 4
                                                                                                  United States Bankruptcy Court
                                                                                                      Southern District of Texas

                                                                                                          ENTERED
                         IN THE UNITED STATES BANKRUPTCY COURT                                       September 03, 2021
                           FOR THE SOUTHERN DISTRICT OF TEXAS                                         Nathan Ochsner, Clerk
                                    HOUSTON DIVISION

                                                                 §
    In re:                                                       §       Chapter 11
                                                                 §
    AGILON ENERGY HOLDINGS II LLC, et al.                        §       Case No. 21-32156 (MI)
                                                                 §
                            Debtors.1                            §       (Jointly Administered)
                                                                 §

    STIPULATION BETWEEN THE DEBTORS AND THE OFFICIAL COMMITTEE
    OF UNSECURED CREDITORS EXTENDING THE OBJECTION DEADLINE AS
    TO: DEBTORS’ MOTION FOR ORDER, PURSUANT TO SECTIONS 105(A) AND
     363(B) OF THE BANKRUPTCY CODE (I) AUTHORIZING THE DEBTORS TO
     RETAIN TATESWOOD ENERGY COMPANY, LLC TO PROVIDE GENERAL
            ASSET MANAGEMENT SERVICES AND (II) APPROVING THE
                      AGREEMENT RELATED THERETO
                           (Related Docket No. 117)

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”) and

the Official Committee of Unsecured Creditors (the “Committee,” and together with the Debtors,

the “Parties”), by and through their respective counsel, respectfully submit this stipulation (the

“Stipulation”) extending the Committee’s deadline to object to the Tateswood Motion (defined

below) filed by the Debtors, and agree and state as follows:

                                                   RECITALS

             WHEREAS, on June 27, 2021 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their

businesses and manage their property as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code.



1
    The debtors and debtors in possession these chapter 11 cases, along with the last four digits of their respective
    Employer Identification Numbers, are as follows: Agilon Energy Holdings II LLC (3389), Case No. 21-32156;
    Victoria Port Power LLC (4894), Case No. 21-32157; and Victoria City Power LLC (4169), Case No. 21-32158.
    The Debtors’ mailing address is: 480 Wildwood Forest Drive, Suite 475, Spring, Texas 77380.


DOCS_NY:43999.1 01209/002
         Case 21-32156 Document 195 Filed in TXSB on 09/03/21 Page 2 of 4




        WHEREAS, on July 30, 2021, the United States Trustee appointed the Committee;

        WHEREAS, on August 12, 2021, the Debtors filed that certain Debtors’ Motion for

Order, Pursuant to Sections 105(a) and 363(b) of the Bankruptcy Code (I) Authorizing the

Debtors to Retain Tateswood Energy Company, LLC to Provide General Asset Management

Services and (II) Approving the Agreement Related Thereto [Docket No. 117] (the

“Tateswood Motion”);

        WHEREAS, the deadline for parties to object to the Tateswood Motion is September

2, 2021 (the “Objection Deadline”);

        WHEREAS, the Committee has raised certain questions and concerns to the Debtors

regarding the Tateswood Motion; and

        WHEREAS, the Debtors and the Committee desire to attempt to consensually resolve

the Committee’s questions and concerns with respect to the Tateswood Motion and have,

accordingly, agreed to extend the Objection Deadline as set forth herein.

NOW, THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE AND THE
COURT HEREBY FINDS AND ORDERS AS FOLLOWS:

        1.       The Objection Deadline for the Committee shall be extended to September 7, 2021

at 5:00 p.m. (Central Time).

        2.       All of the Parties’ respective rights with respect to the Tateswood Motion are

expressly reserved.

        3.       This Stipulation shall become effective upon the date it is entered by the

Bankruptcy Court.

        4.       Notwithstanding the anything in the Bankruptcy Code or the Bankruptcy Rules to

the contrary, the terms and conditions of this Stipulation shall be immediately effective and

enforceable upon its entry.


                                                2
DOCS_NY:43999.1 01209/002
         Case 21-32156 Document 195 Filed in TXSB on 09/03/21 Page 3 of 4




        5.       This Stipulation may be executed in counterparts, each of which will be deemed an

original, but all of which together will constitute one and the same agreement.

        6.       The undersigned hereby represent and warrant that they have full authority to

execute this Stipulation on behalf of the respective Parties and that the respective Parties have full

knowledge of, and have consented to, this Stipulation.

        7.       This Stipulation shall not be modified, altered, amended or vacated without written

consent of the Parties hereto.

        8.       For purposes of construing this Stipulation, none of the Parties shall be deemed to

have been the drafter of the Stipulation.

IT IS SO ORDERED.

Dated:
Signed: September
        October 17,03, 2021
                    2018

                                                     ____________________________________
                                               Marvin Isgur          Marvin Isgur
                                               United States Bankruptcy  Judge
                                                           United States Bankruptcy Judge
AGREED AS TO FORM AND CONTENT:

 By: Simon R. Mayer_____________                By: Benjamin L. Wallen__________________
 Elizabeth M. Guffy                             Michael D. Warner (TX Bar No. 00792304)
 Texas Bar No. 08592525                         Steven W. Golden (TX Bar No. 24099681)
 Simon R. Mayer                                 Benjamin L. Wallen (TX Bar No.24102623)
 Texas Bar No. 24060243                         PACHULSKI STANG ZIEHL & JONES LLP
 Locke Lord LLP                                 440 Louisiana Street, Suite 900
 600 Travis St., Suite 2800                     Houston, TX 77002
 Houston, TX 77002                              Telephone: (713) 691-9385
 Telephone: (713) 226-1200                      Facsimile: (713) 691-9407
 Facsimile: (713) 223-3717                      Email: mwarner@pszjlaw.com
 Email: eguffy@lockelord.com                    Email: sgolden@pszjlaw.com
 Email: simon.mayer@lockelord.com               Email: bwallen@pszjlaw.com

 Attorneys for the Debtors                      Proposed Counsel for the Official Committee of
                                                Unsecured Creditors




                                                  3
DOCS_NY:43999.1 01209/002
         Case 21-32156 Document 195 Filed in TXSB on 09/03/21 Page 4 of 4




                                    Certificate of Service

        I certify that on September 2, 2021, a copy of the foregoing document was served
electronically via the Court’s CM/ECF system on all parties registered to receive such service.

                                                   Simon R. Mayer___________________
                                                   Simon R. Mayer




                                              4
DOCS_NY:43999.1 01209/002
